 

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT) NORTHERN FLED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAY
AMARILLO DIVISION WAY 27 201

 

 

 

 

CLERK, U.S. DISTRICT COURT

 

RUDY ESPINOZA,

 

 

Bh —— -

Plaintiff,
Vv. 2:19-CV-39-Z

TEXAS TECH ADMINISTRATION, et al.,

COR WOR UO? WO? CO? (Or? COP? CO? OO?

Defendants.

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to deny the Motion for Summary Judgment filed by Plaintiff in this case. (ECF
21). No objections to the findings, conclusions, and recommendation have been filed. After making
an independent review of the pleadings, files, and records in this case, the Court concludes that the
findings, conclusions, and recommendation of the Magistrate Judge are correct. It is therefore
ORDERED that the findings, conclusions, and recommendation of the Magistrate Judge are

ADOPTED, and the Motion for Summary Judgment is DENIED.

Aefame

MA HEW J. KACSMARYK
ED STATES DISTRICT JUDGE

SO ORDERED.

May 27 2021.

 
